Citation Nr: 1528860	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for disorders of the legs and hands, including degenerative joint disease of the legs and hands.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine.

5.  Entitlement to an evaluation in excess of 10 percent for right great toe joint replacement, status post degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1969, and from October 1977 to November 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for disorders of the legs and hands, including degenerative joint disease of the legs and hands, is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's current diabetes mellitus, type II, cannot be reasonably disassociated from his active duty service.  

2.  Since the initial grant of service connection, the Veteran's degenerative joint disease of the left (minor) shoulder has been manifested by flexion to 180 degrees, with painful motion beginning at 160 degrees; abduction to 180 degrees, with painful motion beginning at 160 degrees; external rotation to 90 degrees, with no objective evidence of pain; and internal rotation to 90 degrees, with no objective evidence of pain; no reduction of motion after repetitive use testing; 5/5 muscle strength on forward flexion and abduction; no guarding; limited ability to complete overhead work, operate machinery, and lift heavy objects; and x-ray evidence of degenerative arthritis.  

3.  Since the initial grant of service connection, the Veteran's degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine has been manifested by a range of motion of thoracolumbar spine consisting of forward flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left internal rotation to 25 degrees, with pain at the endpoints; some localized tenderness; no muscle atrophy; no muscle spasm; intervertebral disc syndrome, with no incapacitating episodes; no radicular pain or any other signs or symptoms due to radiculopathy; and magnetic resonance imaging (MRI) evidence of degenerative disc disease, with anterior wedging of the T12 body.

4.  The Veteran's right great toe joint replacement, status post degenerative joint disease, has been manifested by a normal gait, 5/5 muscle strength for great toe extension, complaints of pain and stiffness, and a 2 centimeter scar which is superficial, linear, not painful, and does not affect joint motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2014). 

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, with compression fracture of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for an evaluation in excess of 10 percent for right great toe joint replacement, status post degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5281 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's August 2003, March 2006, and October 2011 letters advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The March 2006 and October 2011 letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board's decision below has granted service connection for diabetes mellitus, type II.  Accordingly, any defect in notice concerning this issue is not prejudicial.

As for the Veteran's left shoulder and lumbar spine disabilities, these issues arise from his disagreement with the initial evaluation assigned following the grant of service connection for each condition.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the RO satisfied the notice requirements with respect to these issues on appeal.  
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In May 2013, the Veteran was provided VA examinations addressing his diabetes mellitus, left shoulder, lumbar spine, and right great toe disabilities.  After reviewing the Veteran's claims file, reviewing with the Veteran his history of the various disabilities, and examining the Veteran, the VA examiners provided the physical findings and medical opinions, along with supporting rationale, necessary to adjudicate the claims herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Pursuant to the Board's March 2013 remand, the Veteran was scheduled for the above-referenced May 2013 VA examinations.  He was also asked to identify or submit any additional evidence he may have in support of his claims in a March 2013 letter.  Accordingly, the RO has substantially complied with the directives of the Board's March 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including diabetes mellitus, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

After reviewing the evidence of record, the Board concludes that the Veteran's current diabetes mellitus, type II, cannot be reasonably disassociated from his active duty service.  The Veteran's service treatment records include multiple findings of elevated glucose levels.  An October 2002 service treatment report noted that the Veteran's fasting blood sugar was 115.  A March 2003 service treatment report noted that his glucose level was 115 and "High."  The report also noted that a normal glucose level was between 75 and 110.  An October 2003 service treatment report listed the Veteran's HbA1C level as 5.6, and that the normal range for HbA1C was from 4.5 to 5.7.  Post service treatment records show that the Veteran's glucose levels remained high, and that he was eventually diagnosed with diabetes mellitus, type II.  An April 2004 treatment report noted a glucose level of 115, a July 2004 treatment report noted a glucose level of 124, and a November 2005 treatment report noted a glucose level of 120.  An April 2006 treatment report diagnosed the Veteran with impaired fasting glucose, and a January 2007 treatment report diagnosed him with diabetes mellitus, type II.  

In May 2013, a VA examiner opined that the Veteran's current diabetes mellitus, type II, was less likely than not related to his military service.  In support of this opinion, the VA examiner stated that the Veteran was not diagnosed with diabetes mellitus until 2007, and that he had normal labs for glucose and HbA1C throughout 2003, his last year of service.  

Although the VA examiner's opinion was negative, the rationale provided in support of the opinion is incorrect.  The Veteran's service treatment records document glucose levels that are higher than normal during the Veteran's military service.  Moreover, the evidence of record shows that the high glucose levels continued until his having been diagnosed with impaired fasting glucose in April 2006, followed by diabetes mellitus, type II, in January 2007.  Resolving all doubt in favor of the Veteran, service connection for a diabetes mellitus, type II, is warranted.  38 C.F.R. § 3.303(d); see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

III.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Moreover, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Degenerative Joint Disease of the Left Shoulder

The Veteran is seeking an increased initial evaluation for his service-connected degenerative joint disease of the left shoulder.  

The RO has assigned the Veteran's degenerative joint disease of the left shoulder a 10 percent disability evaluation pursuant to Diagnostic Code 5003, used in rating degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I (2014).  

An August 2003 VA physical examination, performed prior to Veteran's separation from military service, noted his complaints of a chronic left shoulder condition for the past year.  Physical examination of the left shoulder revealed no abnormalities.  Range of motion testing revealed forward flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The report concluded with a diagnosis of degenerative joint disease of the left shoulder.

In April 2005, a VA physical examination was conducted.  The examination report noted the Veteran's complaints of left shoulder pain when exercising and weight lifting.  He reported that he takes Celebrex and Motrin for this condition.  Physical examination revealed tenderness of the left shoulder at the back.  Range of motion testing of the left shoulder revealed flexion to 180 degrees, with pain starting at 160 degrees; abduction to 180 degrees, with pain starting at 160 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  The report noted that after repetitive use, range of motion of the left shoulder was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  X-ray examination of the left shoulder revealed an impression of no acute bony abnormality, with mild degenerative joint disease at the acromioclavicular joint.  The report concluded with a diagnosis of degenerative joint disease of the left shoulder.  It also noted that he has pain with activity, and objectively there is decreased range of motion and pain.

In May 2013, a VA examination for shoulder and arm conditions was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The examination report noted that the Veteran was right handed, and the report listed a diagnosis of left shoulder degenerative disease.  During the examination, the Veteran reported complaints of pain in the left shoulder with certain movements, such as reaching overhead or backwards.  The Veteran described this pain as momentary and indicated that it resolves without requiring treatment.  He denied having any symptoms of stiffness, swelling, or subluxations; denied having flare-ups which impact the function of the shoulder and/or arm; and reported avoiding many activities to limit his shoulder pain.  Range of motion testing of the left shoulder revealed flexion to 180 degrees, with painful motion beginning at 180 degrees; abduction to 180 degrees, with painful motion beginning at 180 degrees; external rotation to 90 degrees, with no objective evidence of pain; and internal rotation to 90 degrees, with no objective evidence of pain.  The left shoulder range of motion was not reduced after repetitive-use testing.  As for functional loss or impairment, the report noted that the Veteran had pain on movement in his left shoulder.  It also noted that he did not have localized tenderness or pain on palpation, and did not exhibit any guarding of the left shoulder.  Muscle strength testing of the left shoulder revealed 5/5 shoulder abduction and forward flexion strength.  The report noted that the Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all negative.  The examiner further noted that there was no history of mechanical symptoms or recurrent dislocation, and that crank apprehension and relocation testing was negative.  X-ray examination of the left shoulder revealed degenerative arthritis.  The VA examiner also noted that the Veteran's left shoulder condition limits his occupational activities such as overhead work, operating machinery, and heavy lifting.  

An August 2013 VA examination for peripheral nerves noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Muscle strength testing revealed 5/5 strength throughout the upper and lower extremities.  Reflex and sensory examination revealed normal findings, and the Veteran's gait was normal.  

Since the initial grant of service connection, the Veteran's service-connected degenerative joint disease of the left shoulder was manifested by forward flexion to 180 degrees, with pain beginning at 160 degrees; abduction to 180 degrees, with pain beginning at 160 degrees; and x-ray evidence of degenerative arthritis.  These findings do not warrant the assignment of a compensable evaluation based upon limitation of motion under Diagnostic Code 5201.  

Accordingly, the Veteran's service-connected degenerative joint disease of the left shoulder was rated at a 10 percent disability rating under Diagnostic Code 5003.  There is no evidence since the initial grant of service connection which shows that the rating criteria was met for the assignment of an initial evaluation in excess of 10 percent for his service-connected degenerative joint disease of the left shoulder.  At no point has the limitation of motion of the Veteran's left (minor) arm been less than shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  Moreover, this level of disability is not shown when giving full consideration to the function loss exhibited.  Pain on forward flexion or abduction has not been elicited prior to 160 degrees.  As noted in the May 2013 VA examination, the Veteran denied having any flare-ups that impact the function of his left shoulder.  The report also noted that range of motion of the left shoulder was not reduced after repetitive use testing.  Finally, the August 2013 VA noted that muscle strength testing revealed 5/5 strength throughout the upper extremities.  While some functional loss is noted in the left shoulder, it does not warrant a compensable evaluation based on limitation of motion.  See DeLuca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's left shoulder disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected degenerative joint disease of the left (minor) shoulder inadequate.  The Veteran's left shoulder disability is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201.  Since the initial grant of service connection, manifestations of the Veteran's service-connected left shoulder arthritis included forward flexion to 180 degrees, with pain at 160 degrees; abduction to 180 degrees, with pain at 160 degrees; and x-ray evidence of arthritis.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned.  Ratings in excess of the currently assigned are provided for certain manifestations of a left shoulder disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder disability, the evidence shows no distinct period when the Veteran's service-connected left shoulder disability varied to such an extent that a rating greater or less than 10 percent would be warranted.  The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative Disc Disease of the Lumbar Spine, with 
Compression Fracture of the Thoracic Spine.

The Veteran's service-connected degenerative disc disease of the lumbar spine, with compression fracture of the thoracic spine, has been assigned a 10 percent disability rating pursuant to Diagnostic Code 5242.  Diagnostic Code 5242 is used in rating degenerative arthritis of the spine under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Degenerative arthritis of the spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2014).  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

An inservice MRI examination of the lumbar spine, performed in May 2003, revealed an old compression fracture at T12, a nerve root impingement syndrome at the left of L4-S1, and a herniated disk at L4-L5. 

An August 2003 VA physical examination, performed prior to the Veteran's separation from military service, noted the Veteran's complaints of chronic back pain for many years.  Physical examination of the back was "within normal limits."  Range of motion testing of the lumbar spine revealed flexion to 95 degrees, extension to 35 degrees, right and lateral flexion to 40 degrees, and right and left lateral rotation to 35 degrees.  The report noted that there was no restriction of motion, and it concluded with diagnoses of degenerative disk disease of the lumbar spine and compression fracture of the thoracic spine.

In April 2005, a VA general physical examination was conducted.  The examination report noted the Veteran's complaints of pain in the lower back which occurred two or three times a week and lasted up to 10 minutes.  The Veteran indicated that the pain was an 8 in severity, and was sharp and aching in nature.  He also indicated that the pain increased with physical activity; relieved by rest, Celebrex, and Motrin; and at times was so severe that he had to take complete bed rest.  Physical examination of the thoracolumbar spine revealed local tenderness.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left rotation to 25 degrees.  The report noted that the range of motion was additionally limited by pain after repetitive use, but not fatigue, weakness, lack of endurance, or incoordination.  A neurological examination was conducted and revealed normal findings.  X-ray examination of the lumbar spine revealed disc space narrowing at L5-S1, mild vertebral body and endplate spurring throughout the lumbar spine, facet degenerative changes from L2-S1, and deformity of the T12 vertebral body with mid-wedging.  The report concluded with diagnoses of degenerative joint disease of the lumbar and thoracic spine.  

Multiple VA treatment reports, dated from 2011 through 2014, reference the Veteran's complaints of lumbago.  

In May 2013, a VA examination of the back was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report listed a diagnosis of lumbar spine degenerative disease with anterior wedging at T12.  The Veteran reported that his back is constantly stiff, and that he has pain with certain movements, such as bending or twisting.  The Veteran indicated that the pain was momentary and resolves without requiring treatment.  He denied having any other back symptoms, including no muscle spasm, radiculopathy, and flare ups that impact the function of his thoracolumbar spine.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left internal rotation to 30 degrees.  Pain was noted at end ranges of motion.  Following repetitive use testing, range of motion of the thoracolumbar spine was not reduced.  The report noted that the thoracolumbar spine exhibited functional loss consisting of pain on movement.  There was no localized tenderness or pain on palpation, and no muscle spasm.  Motor strength testing revealed 5/5 strength in the lower extremities, and no muscle atrophy was found.  Reflex and sensory examination revealed normal findings.  The report noted that straight leg testing was negative, bilaterally, and the Veteran did not exhibit any radicular pain or any other signs or symptoms due to radiculopathy.  The report noted that he had intervertebral disc syndrome, and that he had no incapacitating episodes over the past 12 months.  The Veteran did not use any assistive devices to ambulate.  The report also noted that an MRI examination of the lumbar spine, performed in April 2013, revealed degenerative disc disease, anterior wedging of the T12 body.  In addressing the functional impact, the examiner noted that the Veteran's back disability limited his occupational activities that require heavy lifting greater than 40 to 50 pounds.

An August 2013 VA examinations for peripheral nerves noted that the Veteran did not have a peripheral nerve disorder or peripheral neuropathy.  Muscle strength testing revealed 5/5 strength throughout the upper and lower extremities.  Reflex and sensory examination revealed normal findings, and the Veteran's gait was normal.  

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine pursuant to Diagnostic Code 5242.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; or the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula.  There is also no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine is not warranted under the General Rating Formula.  Id.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine.  See 38 C.F.R. §§ 4.40, 4.59 (2014); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the April 2005 examiner noted that the range of motion was additionally limited by pain after repetitive use, it was not indicated to what amount.  Thereafter, in a May 2013 examination, the Veteran denied flare ups that impacted the function of his thoracolumbar spine.  Following repetitive use testing, range of motion of the thoracolumbar spine was not reduced.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the rating of intervertebral disc syndrome is based on incapacitating episodes (i.e., doctor-prescribed bedrest).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  However, there is no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, despite the findings of disc involvement during the pendency of this appeal, there exists no basis whatsoever for a higher evaluation under Diagnostic Code 5243.  

There is also no evidence of any associated objective neurologic abnormalities associated with the Veteran's lumbar spine disability.  Accordingly, a separate evaluation based upon neurological manifestations is not warranted.  

While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected degenerative joint disease of the lumbar spine, the evidence shows no distinct periods of time during which manifestations of this disorder have varied to such an extent that a rating lesser than or greater than 10 percent would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case is adequate.  The Veteran's thoracolumbar spine disability is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  See 38 C.F.R. § 4.71a, General Rating Formula.  Since the initial grant of service connection, the Veteran's degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine has been manifested by a range of motion of thoracolumbar spine consisting of forward flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left internal rotation to 25 degrees, with pain at the endpoints; some localized tenderness; no muscle atrophy; no muscle spasm; intervertebral disc syndrome, with no incapacitating episodes; no radicular pain or any other signs or symptoms due to radiculopathy; and MRI evidence of degenerative disc disease, with anterior wedging of the T12 body.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned.  Ratings in excess of that assigned are provided for certain manifestations of the Veteran's service-connected lumbar spine disability, but the evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a,

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected degenerative disc disease of the lumbar spine, with compression fracture of the thoracic spine, that meet the criteria for an evaluation in excess of 10 percent at any point since the initial grant of service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Right Great Toe Joint Replacement, Status Post Degenerative Joint Disease

In February 2009, the Veteran filed his present claim seeking an increased evaluation for his service-connected right great toe joint replacement, status post degenerative joint disease.
  
Statements from the Veteran and post service treatment reports have noted his complaints of pain in the right toe.

In May 2013, a VA examination for foot disorders was conducted.  The VA examiner noted that the Veteran's claims file was reviewed.  The examination report listed a diagnosis of right great toe arthroplasty.  The Veteran reported having right great toe pain with prolonged weight bearing, such as standing or walking.  He indicated that the pain resolves with sitting down or rest, and does not require additional treatment.  He denied other symptoms such as stiffness or swelling.  Physical examination revealed hallux rigidus of the right great toe, which was mild to moderate in severity.  There was no malunion or nonunion of tarsal or metatarsal bones, and no weak foot.  The examiner also noted that there was a surgical scar measuring 2.0 centimeters, which was superficial, linear, not painful, and did not affect joint motion.  The report noted that the Veteran did not use any assistive devices to ambulate, and the examiner noted that there was no functional impairment of any extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination of the right great toe revealed stable post-arthroplasty changes.  In discussing the functional impact of this disability, the examiner noted that it limits employability to a more sedentary occupation, although the Veteran does not need to remain seated.  

In August 2013, a VA examination for peripheral nerves was conducted.  The VA examiner noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Muscle strength testing revealed 5/5 strength throughout the lower extremities.  Reflex and sensory examination revealed normal findings, and the report noted that the Veteran's gait was normal.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's right great toe disability is evaluated under Diagnostic Code 5281, which provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for right great toe joint replacement, status post degenerative joint disease.  The Veteran has been assigned the maximum evaluation available under Diagnostic Code 5281.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation under any other provision of the rating schedule.  38 C.F.R. § 4.7.  

A higher evaluation under Diagnostic Code 5281 for right great toe joint replacement, status post degenerative joint disease, is not available, and neither a higher nor separate evaluation is available under any other code provision.  As for whether a higher evaluation may be assigned based on any other potentially applicable provision, it is noted that Diagnostic Codes 5276 through 5284 rate disability of the foot.  38 C.F.R. § 4.71a.  However, none of these codes allow for a higher or separate evaluation for the Veteran's service-connected right great toe disability.  Either the manifestations for the listed condition are not shown or the criteria do not provide an evaluation greater than 10 percent.  

The Board also finds that a separate rating is not available for the scar on the Veteran's right great toe.  The linear surgical scar is 2 centimeters long, and is not shown to be tender, painful, poor nourished, ulcerated, or limiting function or movement of the right great toe.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (as in effect prior to and from August 30, 2002, and from October 23, 2008).

Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Neither the VA nor the private treatment records provide a basis for a higher or separate evaluation of the service-connected right great toe under any schedular provision.  

Accordingly, the claim is denied.  There is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Also, as the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, 1 Vet. App. at 56.
Lastly, the Board has considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  In this case, the Veteran's disability of the right great toe is evaluated under the criteria for hallux rigidus.  It is noted that the "hallux" refers to the big toe and "rigidus" indicates that the toe is rigid or lacks movement, which appears to reasonably fit the Veteran's disability picture.  The Veteran's right great toe joint replacement, status post degenerative joint disease, has been manifested by a normal gait, 5/5 muscle strength for great toe extension, complaints of pain and stiffness, and a 2 centimeter scar which is superficial, linear, not painful, and does not affect joint motion.  The Veteran does not use an assistive device to ambulate.  The VA examiner in May 2013 noted that there was no functional impairment of any extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Thus, there is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for diabetes mellitus, type II, is granted.

An initial evaluation in excess of 10 percent for degenerative joint disease of the left shoulder is denied.

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with compression fracture of the thoracic spine is denied.

A compensable initial evaluation for degenerative joint disease of the right great toe, prior to February 11, 2009, is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the right great toe, since February 11, 2009, is denied.

REMAND

The Veteran is seeking service connection for disorders of the legs and hands, including degenerative joint disease of the legs and hands.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's March 2013 remand, the RO was to schedule the Veteran for an examination to obtain a medical opinion addressing whether any upper and lower extremity disorder found is related to the Veteran's military service.  In December 2013, the RO obtained a VA medical opinion which concluded that the Veteran's claimed disabilities were "as likely as not" consistent with his normal and natural aging process.  

The Board finds this opinion to be inadequate as it does not meaningfully address whether any of the Veteran's claimed disabilities were incurred or aggravated during the Veteran's military service.  Under these circumstances, the RO must obtain the Veteran's updated treatment records, and a new examination to obtain medical opinions must be provided.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical care providers who have treated him for his disorders of the legs and hands, including degenerative joint disease of the legs and hands, during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate examination to identify all current disorders of the legs and hands, including degenerative joint disease of the legs and hands; and then provide an opinion as to whether any currently or previously diagnosed disorder is related to the Veteran's military service.  The Veteran's claims file, and any pertinent electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previsously diagnosed disorders of the legs and hands, including degenerative joint disease of the legs and hands, are related to the Veteran's military service.  The examiner must state whether any currently or previously diagnosed disorders of the legs and hands, including degenerative joint disease of the legs and hands, were caused or aggravated, to any degree, by a service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


